Case 1:18-cr-00230-GBD Document 99 Filed 09/08/20 Page 1 of 1

puthem Distric
Federal Def enders 52 Duane Street- 10th Floor, New York, Ny 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

  
    

 

  

Usne aes ‘SER

rH or. Brows
POCE nei helen yore
BC CT ——

David E. Patton

Executive Director
and -forneyein-Chief

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. Osvaldo Morel-Garden Geofge BoBaniels, USD L
18 CR 230 (GBD)

Dear Judge Daniels:

I write with the consent of the government (AUSA Ryan Finkel) to request an
adjournment of the sentencing hearing currently scheduled for September 17, 2020.
Counsel for Mr. Morel-Garden is not able appear for court in person at this time due
to both health and child care concerns. I request that the sentencing be adjourned
to October 29 at 10:00am. This is the second request for an adjournment of
sentencing.

Thank you for your consideration of this request.

Respectfully submitted,

is/
Jennifer E. Willis, Esq.
Assistant Federal Defender

Cc: AUSA Ryan Finkel

 

 
